 Case 1:20-cv-01114-RBK-JS Document 6 Filed 10/26/20 Page 1 of 4 PageID: 121




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


     RUFUS WILLIAMS,
                                                                     Civil Action
           Plaintiff,                                           No. 20-1114 (RBK) (JS)

     v.
                                                                       OPINION
     WILLINGBORO TOWNSHIP, et al.,

           Defendants.

ROBERT B. KUGLER, U.S.D.J.

          Plaintiff, a county inmate, is proceeding pro se with an Amended Complaint pursuant to

42 U.S.C. § 1983. In an earlier Opinion, the Court dismissed Plaintiff’s initial complaint for failure

to comply with Federal Rule of Civil Procedure 8. For the reasons stated in this Opinion, the Court

will also dismiss Plaintiff’s Amended Complaint without prejudice for failure to comply with Rule

8.

                                         I.     BACKGROUND

          As set forth in the Court’s earlier Opinion:

                 The Court gleans from the eighty-six-page [initial] Complaint that
                 starting in January of 2017, Plaintiff had a dispute with an
                 automotive repair shop owner, Michael Risoldi, and Mr. Risoldi’s
                 employees. The dispute was over $10,000.00 in modifications to
                 Plaintiff’s 1971 Buick Skylark custom convertible.

                 As a result of these heated disputes, on September 26, 2017, Mr.
                 Risoldi had Willingboro Township Officers plant drugs on
                 Plaintiff’s body, resulting in Plaintiff’s arrest. Thereafter, the
                 Complaint names thirty-five Defendants, who appear to be every
                 person and entity related or tangentially related to his arrest,
                 prosecution, and incarceration, and all of whom have committed
                 some wrong against Plaintiff.

                 In January of 2020, Plaintiff filed the [initial] Complaint, alleging
                 that Defendants violated his rights under the Fourth, Fifth, Sixth,
 Case 1:20-cv-01114-RBK-JS Document 6 Filed 10/26/20 Page 2 of 4 PageID: 122




               Eighth, and Fourteenth Amendments, and related claims. Plaintiff
               seeks $900,000,000.02 in compensatory damages and another
               $900,000,000.02 in punitive and exemplary damages.

       In Plaintiff’s Amended Complaint, he reduces his request for damages to $90,000,000.02

in compensatory damages and another $90,000,000.02 in punitive and exemplary damages for his

alleged illegal traffic stop. (ECF No. 5, at 19). Plaintiff appears to have also reduced the number

of Defendants and narrowed some of his allegations.

                                 II.     STANDARD OF REVIEW

       District courts must review complaints in civil actions in which “a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.” See 28 U.S.C. §

1915A(a). District courts may sua sponte dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See id. According to the Supreme Court’s decision in Ashcroft v. Iqbal,

“a pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)).

       To survive sua sponte screening for failure to state a claim, the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).



                                                  2
 Case 1:20-cv-01114-RBK-JS Document 6 Filed 10/26/20 Page 3 of 4 PageID: 123




        In addition to these pleading rules, however, a complaint must satisfy Federal Rule of Civil

Procedure 8(a), which states that a complaint must contain:

                (a) A pleading that states a claim for relief must contain[:] (1) a short
                and plain statement of the grounds for the court’s jurisdiction, unless
                the court already has jurisdiction and the claim needs no new
                jurisdictional support; (2) a short and plain statement of the claim
                showing that the pleader is entitled to relief; and (3) a demand for
                the relief sought, which may include relief in the alternative or
                different types of relief.


“Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere speculation, set

forth in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807,

2019 WL 1231679, at *3 (M.D. Pa. Mar. 15, 2019). Stated differently, Rule 8 requires a showing

that the plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

                                           III.    DISCUSSION

        With the principles above in mind, the Court finds that Plaintiff’s Amended Complaint also

fails to comply with Rule 8. In its earlier decision, the Court directed Plaintiff to: 1) “refrain from

repeating allegations, unless absolutely necessary; (2) include allegations about each defendant in

a single location rather than scattering the allegations throughout the pleading; (3) refrain from

going into detail about every single discussion that may have occurred, unless absolutely relevant

to the claims; (4) refrain from discussing” background information or other events that “only have

a tangential relation to the underlying claims; (5) refrain from arguing and using conclusive

allegations;” and (6) refrain from discussing reactions, feelings, conjecture, and thoughts, after

each of Defendants’ actions. Mobley v. Wetzel, No. 14-00035, 2016 WL 11452949, at *1–2 (M.D.

Pa. Feb. 11, 2016).

                                                     3
 Case 1:20-cv-01114-RBK-JS Document 6 Filed 10/26/20 Page 4 of 4 PageID: 124




        Despite those directives, Plaintiff devoted a substantial portion of his Amended Complaint

discussing background information that is, at best, tangentially related to Plaintiff’s dispute

regarding his Buick Skylark and subsequent prosecution. Plaintiff includes numerous paragraphs

on subjects such as historical slavery, descent from Israel, the prison industrial complex, race

relations within the United States, genocide, extra-judicial killing, voter suppression, the

distribution of drugs to minorities, de facto slavery, American Apartheid, and the FBI’s conduct

towards civil rights activists.

        Further, although Plaintiff has better organized his Amended Complaint in comparison to

his original pleading and reduced the number of Defendants, the document consists almost entirely

of conclusive allegations. Plaintiff must plead facts, and those facts must be “short and plain.”

Fed. R. Civ. P. 8(a)(2). He cannot simply conclude that Defendants have violated his rights.

Accordingly, the Court will dismiss without prejudice Plaintiff’s Amended Complaint for failure

to comply with Rule 8.

                                       IV.     CONCLUSION

        For the reasons set forth above, the Court will dismiss Plaintiff’s Amended Complaint

without prejudice. Additionally, as there is no active complaint in this matter, the Court will deny

Plaintiff’s motion to appoint counsel as moot. The Court shall give Plaintiff thirty days to file a

second amended complaint to cure the deficiencies discussed above. An appropriate Order

follows.




Dated: October 21, 2020                                      s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                 4
